CCA 37537. Notice is hereby given that a certificate for review of the decision of the United States Air Force Court of Criminal Appeals on appeal by the United States under Article 62, Uniform Code of Military Justice, 10 U.S.C. § 862, and a supporting brief were filed under Rule 22 on the following issues:
I. WHETHER THE PRE-AMENDED CHARGE AND SPECIFICATION FOR INDECENT ACTS WITH A CHILD IN VIOLATION OF ARTICLE 134, UCMJ, NECESSARILY IMPLIED THE TERMINAL ELEMENT AND, THEREFORE, THE AMENDMENT TO THE SPECIFICATION CONSTITUTED A MINOR CHANGE.
*154II. WHETHER APPELLEE PROPERLY CHALLENGED THE LEGAL SUFFICIENCY OF THE CHARGE AND SPECIFICATION FOR INDECENT ACTS WITH A CHILD IN VIOLATION OF ARTICLE 134, UCMJ, WHEN HE DID NOT MOVE TO DISMISS THE SPECIFICATION FOR FAILING TO STATE AN OFFENSE AT TRIAL AND PRESERVE A NARROW INTERPRETATION OF THE TEXT OF THE SPECIFICATION PURSUANT TO UNITED STATES v. FOSLER, 70 M.J. 225 (C.A.A.F. 2011).
Appellee -will file an answer under Rule 22(b)(1) on or before February 23, 2012.